Exhibit 10.2

 

SEVERANCE AGREEMENT AND RELEASE

 

The parties to this Severance Agreement and Release (“Agreement”) are Joseph Lee
(“Employee”) and New Focus, Inc. (the “Company”) (each a “Party” and jointly the
“Parties”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company as its Vice President of
Marketing;

 

WHEREAS, Employee signed the New Focus, Inc. Employment, Confidential
Information, Invention Assignment and Arbitration Agreement with the Company
(the “Proprietary Information Agreement”);

 

WHEREAS, Employee was notified on June 6, 2003 that his employment with the
Company will terminate on June 28, 2003 (the “Termination Date”);

 

WHEREAS, the Company granted Employee an option to purchase 60,000 shares of the
Company’s common stock on April 30, 2001 (the “First Option”), pursuant to the
New Focus, Inc. 2000 Stock Option Plan Stock Option Agreement dated April 30,
2001 (the “April 30, 2001 Stock Option Agreement”), as amended on March 7, 2002
by the New Focus, Inc. Amendment to Stock Option Agreement dated March 7, 2002
(the “March Stock Option Agreement”), and subject to the terms and conditions
thereof and of the New Focus, Inc. 2000 Stock Option Plan (the “Stock Option
Plan”);

 

WHEREAS, as of the Termination Date, 25,000 shares subject to the First Option
will have vested and 35,000 shares will be unvested in accordance with the terms
and conditions of the April 30, 2001 Stock Option Agreement, the March Stock
Option Agreement and the Stock Option Plan;

 

WHEREAS, in connection with the New Focus, Inc. Supplemental Option Grant
Program, Employee was granted an option to purchase 28,200 shares of the
Company’s common stock on January 3, 2002 (the “Supplemental Option Grant”)
pursuant to the New Focus, Inc. 2000 Stock Option Plan Stock Option Agreement
dated January 3, 2002 (the “First January 3, 2002 Stock Option Agreement”), as
amended by the March Stock Option Agreement, and subject to the terms and
conditions thereof and of the Stock Option Plan;

 

WHEREAS, as of the Termination Date, 15,451 shares subject to the Supplemental
Option Grant will have vested and 12,749 shares will be unvested in accordance
with the terms and conditions of the First January 3, 2002 Stock Option
Agreement, the March Stock Option Agreement, and the Stock Option Plan;

 

WHEREAS, the Company granted Employee an option to purchase 40,000 shares of the
Company’s common stock on January 3, 2002 (the “Key Contributor Grant”),
pursuant to the New Focus, Inc. 2000 Stock Option Plan Stock Option Agreement
dated January 3, 2002 (the “Second January 3, 2002 Stock Option Agreement”), as
amended by the March Stock Option Agreement, and subject to the terms and
conditions thereof and of the Stock Option Plan;



--------------------------------------------------------------------------------

WHEREAS, as of the Termination Date, 11,333 shares subject to the Key
Contributor Grant will have vested and 28,667 shares will be unvested in
accordance with the terms and conditions of the Second January 3, 2002 Stock
Option Agreement, the March Stock Option Agreement, and the Stock Option Plan;

 

WHEREAS, the Company granted Employee an option to purchase 6,000 shares of the
Company’s common stock on January 25, 2002 (the “Second Option”), pursuant to
the New Focus, Inc. 2000 Stock Option Plan Stock Option Agreement dated January
25, 2002 (the “January 25, 2002 Stock Option Agreement”), as amended by the
March Stock Option Agreement, and subject to the terms and conditions thereof
and of the Stock Option Plan;

 

WHEREAS, as of the Termination Date, 1,700 shares subject to the Second Option
will have vested and 4,300 shares will be unvested in accordance with the terms
and conditions of the January 25, 2002 Stock Option Agreement, the March Stock
Option Agreement, and the Stock Option Plan;

 

WHEREAS, Employee was granted an option to purchase 100,000 shares of the
Company’s common stock on September 16, 2002 (the “Officer Option Grant”)
pursuant to the New Focus, Inc. Stock Option Agreement dated as of September 16,
2002 (the “September 16, 2002 Stock Option Agreement”) and subject to the terms
and conditions thereof and of the Stock Option Plan;

 

WHEREAS, as of the Termination Date, 25,000 shares subject to the Officer Option
Grant will have vested and 75,000 shares will be unvested in accordance with the
terms and conditions of the September 16, 2002 Stock Option Agreement and the
Stock Option Plan;

 

WHEREAS, the Company adopted a Reduction in Force Severance Plan on March 27,
2002, as amended as of May 9, 2003 (the “RIF Plan”), which, among other things
provides for the extension of the exercise period of certain options granted to
eligible employees (as determined in accordance with the RIF Plan) terminated in
connection with the Company’s restructuring plans;

 

WHEREAS, the Company has determined, in accordance with the RIF Plan, that
Employee is eligible as a Participant (as defined in the RIF Plan) for purposes
of the RIF Plan, and, therefore, as provided by the RIF Plan, the First Option
and the Supplemental Option Grant are each subject to an extended exercise
period of one (1) year from the Termination Date; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the promises made herein, the Parties agree
as follows:

 

COVENANTS

 

1.    Consideration.

 

(a)    Payment of Salary.    The Company agrees to pay Employee the lump sum
equivalent of ninth months of Employee’s base salary for a total of One Hundred
Twenty-Seven Thousand Five Hundred Dollars ($127,500), less applicable
withholding, in accordance with the Company’s regular payroll practices. This
payment shall be made to Employee within ten (10) business days following the
Effective Date of this Agreement.

 

(b)    Payment for COBRA Coverage.    Employee’s Company-provided health
insurance benefits will cease on the June 30, 2003, subject to Employee’s right
to continue his health insurance under COBRA. The Company agrees to pay directly
to the applicable carrier or provider COBRA payments for Employee and Employee’s
eligible family members for nine (9) months beginning on July 1, 2003, provided
Employee timely elects to continue his health insurance. Employee agrees to
promptly notify the Company if he obtains health insurance through alternative
employment before the expiration of the nine-month period. The Company will
cease making COBRA payments at that point. Employee shall cease accruing
employee benefits, including, but not limited to, vacation time and paid time
off, as of the Termination Date. Employee’s participation in all other benefits
and incidents of employment also shall cease on the Termination Date.

 

(c)    Outplacement Assistance.    The Company further agrees to provide
Employee with executive outplacement assistance consistent with Company policy
for a VP position from the Termination Date through an outplacement company to
be mutually agreed upon by the Parties.

 

2.    Payment of Compensation and Benefits.    Employee acknowledges and
represents that the Company has paid all salary, wages, severance, bonuses,
living expenses, commissions, stock, stock options, vesting and any and all
other benefits due to Employee, with the exception of any accrued vacation pay,
which shall be paid to Employee on the Termination Date.

 

3.    Stock Options.

 

(a)    First Option.    Employee acknowledges and agrees that as of the
Termination Date, the number of shares subject to the First Option in which
Employee shall be vested equals 25,000 shares, none of which Employee has
exercised (the “First Option Vested Shares”), and the number of shares subject
to the First Option in which Employee shall not have vested equals 35,000 shares
(the “First Option Unvested Shares”). The First Option Vested Shares and the
First Option Unvested Shares shall continue to be governed by the terms and
conditions of the April 30, 2001 Stock Option



--------------------------------------------------------------------------------

Agreement, the March Stock Option Agreement and the Stock Option Plan, as
modified with respect to the exercise period thereof by the RIF Plan. In
accordance with the terms of the March Stock Option Agreement, in the event of a
Change of Control (as defined in the March Stock Option Agreement) of the
Company within three (3) months following the Termination Date, fifty percent
(50%) of Employee’s First Option Unvested Shares, or 17,500 shares, shall
automatically vest, in accordance with the terms and conditions of the April 30,
2001 Stock Option Agreement, the March Stock Option Agreement, and the Stock
Option Plan. Pursuant to the RIF Plan, Employee shall be entitled to exercise
the First Option on or before June 28, 2004, in accordance with the terms and
conditions of the April 30, 2001 Stock Option Agreement, the March Stock Option
Agreement, and the Stock Option Plan.

 

(b)    Supplemental Option Grant.    Employee acknowledges and agrees that as of
the Termination Date, the number of shares subject to the Supplemental Option
Grant in which Employee shall be vested equals 15,451 shares, none of which
Employee has exercised (the “Supplemental Option Grant Vested Shares”), and the
number of shares subject to the Supplemental Option Grant in which Employee
shall not have vested equals 12,749 shares (the “Supplemental Option Grant
Unvested Shares”). The Supplemental Option Grant Vested Shares and the
Supplemental Option Grant Unvested Shares shall continue to be governed by the
terms and conditions of the First January 3, 2002 Stock Option Agreement, the
March Stock Option Agreement and the Stock Option Plan, as modified with respect
to the exercise period thereof by the RIF Plan. In accordance with the terms of
the March Stock Option Agreement, in the event of a Change of Control (as
defined in the March Stock Option Agreement) of the Company within three (3)
months following the Termination Date, fifty percent (50%) of Employee’s
Supplemental Option Grant Unvested Shares, or 6,375 shares, shall automatically
vest, in accordance with the terms and conditions of the First January 3, 2002
Stock Option Agreement, the March Stock Option Agreement, and the Stock Option
Plan. Pursuant to the RIF Plan, Employee shall be entitled to exercise the
Supplemental Option Grant on or before June 28, 2004, in accordance with the
terms and conditions of the First January 3, 2002 Stock Option Agreement, the
March Stock Option Agreement, and the Stock Option Plan.

 

(c)    Key Contributor Grant.    Employee acknowledges and agrees that as of the
Termination Date, the number of shares subject to the Key Contributor Grant in
which Employee shall be vested equals 11,333 shares, none of which Employee has
exercised (the “Key Contributor Grant Vested Shares”), and the number of shares
subject to the Key Contributor Grant in which Employee shall not have vested
equals 28,667 shares (the “Key Contributor Grant Unvested Shares”). The Key
Contributor Grant Vested Shares and the Key Contributor Grant Unvested Shares
shall continue to be governed by the terms and conditions of the Second January
3, 2002 Stock Option Agreement, the March Stock Option Agreement and the Stock
Option Plan. In accordance with the terms of the March Stock Option Agreement,
in the event of a Change of Control (as defined in the March Stock Option
Agreement) of the Company within three (3) months following the Termination
Date, fifty percent (50%) of Employee’s Key Contributor Grant Unvested Shares,
or 14,334 shares, shall automatically vest and be exercisable on or before June
28, 2004, in accordance with the



--------------------------------------------------------------------------------

terms and conditions of the Second January 3, 2002 Stock Option Agreement, the
March Stock Option Agreement, and the Stock Option Plan. If there is not a
Change of Control (as defined in the March Stock Option Agreement) of the
Company on or before September 28, 2003, Employee shall be entitled to exercise
the Key Contributor Grant during the period ending ninety (90) days following
the Termination Date, in accordance with the terms and conditions of the Second
January 3, 2002 Stock Option Agreement, the March Stock Option Agreement, and
the Stock Option Plan.

 

(d)    Second Option.    Employee acknowledges and agrees that as of the
Termination Date, the number of shares subject to the Second Option in which
Employee shall be vested equals 1,700 shares, none of which Employee has
exercised (the “Second Option Vested Shares”), and the number of shares subject
to the Second Option in which Employee shall not have vested equals 4,300 shares
(the “Second Option Unvested Shares”). The Second Option Vested Shares and the
Second Option Unvested Shares shall continue to be governed by the terms and
conditions of the January 25, 2002 Stock Option Agreement, the March Stock
Option Agreement and the Stock Option Plan. In accordance with the terms of the
March Stock Option Agreement, in the event of a Change of Control (as defined in
the March Stock Option Agreement) of the Company within three (3) months
following the Termination Date, fifty percent (50%) of Employee’s Second Option
Unvested Shares, or 2,150 shares, shall automatically vest and be exercisable on
or before June 28, 2004, in accordance with the terms and conditions of the
January 25, 2002 Stock Option Agreement, the March Stock Option Agreement, and
the Stock Option Plan. If there is not a Change of Control (as defined in the
March Stock Option Agreement) of the Company on or before September 28, 2003,
Employee shall be entitled to exercise the Second Option during the period
ending three (3) months following the Termination Date, in accordance with the
terms and conditions of the January 25, 2002 Stock Option Agreement, the March
Stock Option Agreement, and the Stock Option Plan.

 

(e)    Officer Option Grant.    Employee acknowledges and agrees that as of the
Termination Date, the number of shares subject to the Officer Option Grant in
which Employee shall be vested equals 25,000 shares, none of which Employee has
exercised (the “Officer Option Grant Vested Shares”), and the number of shares
subject to the Officer Option Grant in which Employee shall not have vested
equals 75,000 shares (the “Officer Option Grant Unvested Shares”). The Officer
Option Grant Vested Shares and the Officer Option Grant Unvested Shares shall
continue to be governed by the terms and conditions of the September 16, 2002
Stock Option Agreement and the Stock Option Plan. In accordance with the terms
of the September 16, 2002 Stock Option Agreement, in the event of a Change of
Control (as defined in the September 16, 2002 Stock Option Agreement) of the
Company within three (3) months following the Termination Date, fifty percent
(50%) of Employee’s Officer Option Grant Unvested Shares, or 37,500 shares,
shall automatically vest and be exercisable on or before June 28, 2004, in
accordance with the terms and conditions of the September 16, 2002 Stock Option
Agreement and the Stock Option Plan. If there is not a Change of Control (as
defined in the September 16, 2002 Stock Option Agreement) of the Company on or
before September 28, 2003, Employee shall be entitled to exercise the Officer
Option Grant during the period ending ninety (90) days following the Termination
Date, in accordance with the terms and conditions of the September 16, 2002
Stock Option Agreement and the Stock Option Plan.



--------------------------------------------------------------------------------

4.    Release of Claims.    Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former: officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Releasees, from, and agrees not to sue concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:

 

(a)    Any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b)    Any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, the sale of
Company stock or Company’s repurchase of shares, including without limitation,
any sale of Company stock acquired upon exercise of stock options, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)    Any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; fraud; fraudulent
inducement; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and any other cause of
action;

 

(d)    Any and all claims for violation of any federal, state or municipal or
local statute or ordinance, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Fair Credit and
Reporting Act; the Age Discrimination in Employment Act of 1967; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Restraining
Notification Act; the Family and Medical Leave Act; the California Family Rights
Act; the California Labor Code; and the California Fair Employment and Housing
Act;

 

(e)    Any and all claims for violation of the federal, or any state,
constitution;



--------------------------------------------------------------------------------

(f)    Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

(g)    Any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the
consideration received by Employee as a result of this Agreement;

 

(h)    Any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any stock transaction
between Employee and the Company, including but not limited to any transactions
pursuant to the April 30, 2001 Stock Option Agreement, the First January 3, 2002
Stock Option Agreement, the Second January 3, 2002 Stock Option Agreement, the
January 25, 2002 Stock Option Agreement, the September 16, 2002 Stock Option
Agreement, the March Stock Option Agreement, and/or the Stock Option Plan; and

 

(i)    Any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

 

5.    Civil Code Section 1542.    Employee represents that he is not aware of
any claim by him other than the claims that are released by this Agreement.
Employee acknowledges that he has been advised by legal counsel and is familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of this code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

6.    Acknowledgment of Waiver of Claims under ADEA.    Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e)



--------------------------------------------------------------------------------

nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

7.    No Pending or Future Lawsuits.    Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not currently intend to bring any
claims on his own behalf or on behalf of any other person or entity against the
Company or any other person or entity referred to herein.

 

8.    Confidentiality.    The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all Parties relied in entering into this Agreement. Employee
hereto agrees to maintain in strict confidence the contents and terms of this
Agreement and the consideration for this Agreement (collectively referred to as
“Settlement Information”). Employee agrees that he is permitted to disclose
Settlement Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s counsel, his
accountant and any professional tax advisor to the extent that they need to know
the Settlement Information in order to provide advice on tax treatment or to
prepare tax returns, and must prevent disclosure of any Settlement Information
to all other third parties. Employee further agrees that he will not publicize,
directly or indirectly, any Settlement Information.

 

9.    No Cooperation.    Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints (collectively “Claims”)
by any third party against the Releasees, unless under a subpoena or other court
order to do so. Employee further agrees both to immediately notify the Company
upon receipt of any court order, subpoena, or any legal discovery device that
seeks or might require the disclosure or production of the existence or terms of
this Agreement, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or legal discovery device to the Company.

 

10.    Non-Disparagement.    Employee agrees to refrain from any defamation,
libel or slander of the Releasees, and any tortious interference with the
contracts, relationships and prospective economic advantage of the Releasees.
Employee agrees that he shall direct all inquiries by potential future employers
to the Company’s Chief Executive Officer.

 

11.    Breach.    Employee acknowledges and agrees that any breach of Section 4
(“Release of Claims”), Section 5 (“Civil Code Section 1542”), or Section 9 (“No
Cooperation”) by Employee shall constitute a material breach of the Agreement
and shall entitle the Company immediately to recover the monetary consideration
provided in Section 1(a) hereof and immediately to recover and/or cease paying
the consideration provided in Section 1(b) hereof, except as provided by law.
Except as provided by law,



--------------------------------------------------------------------------------

Employee shall also be responsible to the Company for all costs, attorneys’ fees
and any and all damages incurred by the Company in: (a) enforcing Employee’s
obligations under of Section 4 (“Release of Claims”), Section 5 (“Civil Code
Section 1542”), or Section 9 (“No Cooperation”), and (b) defending against a
claim brought or pursued by Employee in violation of this Agreement.

 

12.    Tax Consequences.    The Company makes no representations or warranties
with respect to the tax consequences of the consideration provided to Employee
or made on his behalf under the terms of this Agreement. Employee agrees and
understands that he is responsible for payment, if any, of local, state and/or
federal taxes on the payments made hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of: (a) Employee’s
failure to pay, or Employee’s delayed payment of, federal or state taxes; or (b)
damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

 

13.    No Admission of Liability.    Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all potential
disputed Claims. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.

 

14.    Costs.    The Parties shall each bear their own costs, attorneys’ fees
and any other fees incurred in connection with the preparation of this
Agreement.

 

15.    ARBITRATION.    THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE
THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES AND CALIFORNIA LAW, OR BY A JUDGE TO BE MUTUALLY AGREED
UPON. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES EXPRESSLY ACKNOWLEDGE
THAT THEY ARE WAIVING ANY RIGHT TO A JURY TRIAL FOR ANY AND ALL CLAIMS COVERED
BY THIS AGREEMENT.

 

16.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to bind them to the terms and conditions of this
Agreement. Employee



--------------------------------------------------------------------------------

represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

17.    Returning Company Property.    Employee agrees that no later than the
Effective Date, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed or acquired by
him or provided to him in connection with his employment with the Company or
otherwise belonging to the Company, its successors or assigns.

 

18.    No Representations.    Each Party represents that it has consulted with
an attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. In entering into this Agreement, neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement.

 

19.    Severability.    In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without the provision or portion of the provision.

 

20.    Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
with, compensation and separation from the Company and the events leading
thereto and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company, with the exception of the Proprietary Information Agreement, the April
30, 2001 Stock Option Agreement, the First January 3, 2002 Stock Option
Agreement, the Second January 3, 2002 Stock Option Agreement, the January 25,
2002 Stock Option Agreement, the September 16, 2002 Stock Option Agreement, the
March Stock Option Agreement, the Stock Option Plan and the RIF Plan, all of
which remain in full force and effect to the extent not inconsistent with the
terms of this Agreement.

 

21.    No Oral Modification.    This Agreement may only be amended in a writing
signed by Employee and the Chief Executive Officer of the Company.

 

22.    Governing Law.    This Agreement shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of California,
without regard to choice-of-law principles.

 

23.    Attorneys’ Fees.    Except as provided in Section 11 (“Breach”) and
Section 12 (“Tax Consequences”), in the event that either Party brings an action
to enforce or effect its rights under this Agreement, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and expenses incurred in
connection with such an action.



--------------------------------------------------------------------------------

24.    Effective Date.    This Agreement is effective after it has been signed
by both parties and after eight (8) days have passed since Employee has signed
the Agreement, but no earlier than the Termination Date.

 

25.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Signatures transmitted by facsimile shall have the same validity,
force and effect as original signatures.

 

26.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a)    They have read this Agreement;

 

(b)    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)    They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)    They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

           

NEW FOCUS, INC.

Dated:   June 18, 2003       By  

/s/    Nicola Pignati

             

--------------------------------------------------------------------------------

               

Nicola Pignati, President and Chief Executive Officer

           

Joseph Lee, an individual

Dated:   June 17, 2003          

/s/    Joseph Lee

             

--------------------------------------------------------------------------------

               

Joseph Lee